Case 2:20-cv-05284-PA-JPR Document 36 Filed 04/06/21 Page 1 of 2 Page ID #:607
                                                                             JS-6
  1 Kevin R. Sutherland (State Bar No. 163746)
    Benedict E. Idemundia (State Bar No. 289386)
  2 Celia K. Rosas (State Bar No. 327453)
    CLYDE & CO US LLP
  3 355 S. Grand Avenue, Suite 1400
    Los Angeles, California 90071
  4 Telephone: (213) 358-7600
    Facsimile: (213) 358-7650
  5 Email: kevin.sutherland@clydeco.us
           benedict.idemundia@clydeco.us
  6        celia.rosas@clydeco.us
  7 Attorneys for Defendant
    EMIRATES
  8
  9 Stuart R. Fraenkel (State Bar No. 173991)
    Nicole C. Andersen (State Bar No. 281218)
 10 Gabriel Beugelmans (State Bar No. 315377)
    NELSON & FRAENKEL LLP
 11 601 S. Figueroa Street, Suite 2050
    Los Angeles, California 90017
 12 Telephone: (213) 622-6469
    Facsimile: (213) 622-6019
 13 Email: stuart@nflawfirm.com
            nandersen@nflawfirm.com
 14         gbeugelmans@nflawfirm.com
 15 Attorney for Plaintiff
    SAJID BASHIR AHMED
 16
 17                           UNITED STATES DISTRICT COURT
 18                         CENTRAL DISTRICT OF CALIFORNIA
 19 SAJID BASHIR AHMED, an              )        Case No. 2:20-cv-05284 PA(JPRx)
    individual                          )
 20                                     )        ORDER RE DISMISSAL WITH
               Plaintiff,               )        PREJUDICE
 21                                     )
          v.                            )        Trial Date: June 29, 2021
 22                                     )
                                        )
 23 EMIRATES dba EMIRATES               )
    AIRLINES, a corporation, DOES 1-10, )
 24 inclusive,                          )
                                        )
 25            Defendants.              )
                                        )
 26
 27             The Court, having reviewed the Stipulation Re Dismissal With Prejudice
 28 between plaintiff Sajid Bashir Ahmed and defendant Emirates, by their attorneys of
      7784710
                        ORDER RE DISMISSAL WITH PREJUDICE [PROPOSED]
                                                Case 2:20-cv-05284-PA-JPR Document 36 Filed 04/06/21 Page 2 of 2 Page ID #:608




                                                      1 record.
                                                      2              IT IS HEREBY ORDERED:
                                                      3              Plaintiff’s complaint is dismissed, in its entirety, with prejudice, pursuant to
                                                      4 Federal Rule of Civil Procedure 41(a)(1). Each party shall bear their own fees and
                                                      5 costs of suit.
                                                      6              IT IS SO ORDERED.
                                                      7
                                                      8 DATED: April 6, 2021                   ________________________________
                                                                                               Percy Anderson
                                                      9
                                                                                               UNITED STATES DISTRICT JUDGE
                                                      10
                                                      11
                    355 S. Grand Avenue, Suite 1400
                     Los Angeles, California 90071




                                                      12
                       Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                           7784710                                     -2-
                                                                           STIPULATION RE DISMISSAL WITH PREJUDICE [PROPOSED]
